Title: Thomas Jefferson to Joel Yancey, 19 March 1817
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello
Mar. 19. 17.
          
          The waggons arrived yesterday forenoon with every thing safe except that Jerry left one of his mules dying on the road. this I dare say was the effect of poverty, which is the stamp of all our animals here. they have no forage short or long but what he I buy, and people are now talking of 8. and 10.D. a barrel for corn. I hope, if there is to be such another year, I shall not live to see it. I shall be anxious to learn that your flour is gone off, as I have heavy payments for corn to make at our next court (April 7.) for which I must draw on that fund. I think it would be well to send off your tobacco one or two hogsheads at a time as you can get it ready. I see no reason to expect any rise of price by keeping that back. the bill of scantling I sent you will not be above a day’s work for mr Martin’s mill, so I hope he will do it for me. if you have had the rain with you which we have had, Dick has lost as yet no ploughing days. the earth may be dry enough tomorrow, but is not as yet, which will reduce the loss of ploughing to three days. 2. years of embargo, 3. of war, and 2. of drought have made me anxious for one good crop, to be well sold, which would set me quite afloat. I have entire confidence in your efforts and in your friendship and that every thing will be done under your care which the seasons permit. I shall be able to set out for Poplar Forest about the 15th or 16th of April. Dick will leave this about noon to-day, and will carry some packages, chiefly of liquors, which should be put into the cellar immediately. I am in hopes you will mention in the letter which you promise by mail, how much wheat went to the mill, or how much flour it yields, clear, that I may know the extent of that fund. I salute you with sincere friendship & respect.
          Th: Jefferson
        